
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.47

BANK UNITED CORP.
2000 STOCK INCENTIVE PLAN


S1.    PURPOSE: DEFINITIONS    

        The purpose of the Plan is to give the Company a competitive advantage
in attracting, retaining and motivating officers and employees and to provide
the Company and its subsidiaries with a stock plan providing incentives more
directly linked to the profitability of the Company businesses and increases in
shareholder value.

        For purposes of the Plan, the following terms are defined as set forth
below:

        (a)  "Affiliate" means a corporation or other entity controlled by the
Company and designated by the Committee from time to time as such.

        (b)  "Award" means a Stock Appreciation Right, Stock Option, Restricted
Stock or Performance Units.

        (c)  "Award Cycle" shall mean a period of consecutive fiscal years or
portions thereof designated by the Committee over which Performance Units are to
be earned.

        (d)  "Board" means the Board of Directors of the Company.

        (e)  "Cause" means (1) conviction of a Participant for committing a
felony under federal law or the law of the state in which such action occurred,
(2) dishonesty in the course of fulfilling a Participant's employment duties or
(3) willful and deliberate failure on the part of a Participant to perform his
employment duties in any material respect, or such other events as shall be
determined by the Committee in its good faith discretion. The Committee shall
have the sole discretion to determine whether "Cause" exists, and its
determination shall be final.

        (f)    "Change in Control" and "Change in Control Price" have the
meanings set forth in Sections 10(b) and (c), respectively.

        (g)  "Code" means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.

        (h)  "Commission" means the Securities and Exchange Commission or any
successor agency.

        (i)    "Committee" means the Committee referred to in Section 2.

        (j)    "Common Stock" means Class A common stock, par value $.01 per
share, of the Company.

        (k)  "Company" means Bank United Corp., a Delaware corporation.

        (l)    "Disability" means permanent and total disability as determined
under procedures established by the Committee for purposes of the Plan.

        (m)  "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time, and any successor thereto.

        (n)  "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended from time to time, and the rules and regulations thereunder.

        (o)  "Fair Market Value" means, as of any given date, the mean between
the highest and lowest reported sales prices of the Common Stock on the New York
Stock Exchange Composite Tape or, if not listed on such exchange, on any other
national securities exchange on which the Common Stock is listed or on NASDAQ.
If there is no regular public trading market for such common stock, the Fair
Market Value of the Common Stock shall be determined by the Committee in good
faith.

--------------------------------------------------------------------------------




        (p)  "Non-Employee Director" means a member of the Board who qualifies
as a Non-Employee Director as defined in Rule 16b-3(b)(3), as promulgated by the
Commission under the Exchange Act, or any successor definition adopted by the
Commission.

        (q)  "NonQualified Stock Option" means any stock option that is not an
"incentive stock option" within the meaning of section 422 of the Code.

        (r)  "Participant" means an officer, employee or consultant of the
Company who is eligible to participate under Section 4 and who has been granted
an Award by the Committee.

        (s)  "Performance Goals" means the performance goals established by the
Committee in connection with the grant of Restricted Stock or Performance Units.

        (t)    "Performance Units" means an award made pursuant to Section 8.

        (u)  "Plan" means the Bank United Corp. 2000 Stock Incentive Plan, as
set forth herein and as hereinafter amended from time to time.

        (v)  "Restricted Stock" means an award granted under Section 7.

        (w)  "Rule 16b-3" means Rule 16b-3, as promulgated by the Commission
under Section 16(b) of the Exchange Act, as amended from time to time.

        (x)  "Stock Appreciation Right" means a right granted under Section 6.

        (y)  "Stock Option" means an option granted under Section 5 which can
only be a NonQualified Stock Option.

        (z)  "Termination of Employment" means the termination of the
Participant's employment with the Company and any subsidiary or Affiliate. A
Participant employed by a subsidiary or an Affiliate shall also be deemed to
incur a Termination of Employment if the subsidiary or Affiliate ceases to be
such a subsidiary or an Affiliate, as the case may be, and the Participant does
not immediately thereafter become an employee of the Company or another
subsidiary or Affiliate. Temporary absences from employment because of illness,
vacation or leave of absence and transfers among the Company and its
subsidiaries and Affiliates shall not be considered Terminations of Employment.

        In addition, certain other terms used herein have definitions given to
them in the first place in which they are used.

S2.    ADMINISTRATION    

        The Plan shall be administered by the Compensation Committee or such
other committee of the Board as the Board may from time to time designate (the
"Committee"), which shall be composed of not less than two Non-Employee
Directors, each of whom shall be an "outside director" for purposes of
Section 162(m)(4) of the Code, and shall be appointed by and serve at the
pleasure of the Board.

        The Committee shall have plenary authority to grant Awards pursuant to
the terms of the Plan to officers, employees and consultants of the Company and
its subsidiaries and Affiliates.

        Among other things, the Committee shall have the authority, subject to
the terms of the Plan:

        (a)  To select the officers, employees and consultants to whom Awards
may from time to time be granted;

        (b)  To determine whether and to what extent Stock Options, Stock
Appreciation Rights, Restricted Stock and Performance Units or any combination
thereof are to be granted hereunder;

        (c)  To determine the number of shares of Common Stock to be covered by
each Award granted hereunder;

2

--------------------------------------------------------------------------------




        (d)  To determine the terms and conditions of any Award granted
hereunder (including, but not limited to, the option price (subject to
Section 5(a)), any vesting condition, restriction or limitation (which may be
related to the performance of the Participant, the Company or any subsidiary or
Affiliate) and any vesting acceleration or forfeiture waiver regarding any Award
and the shares of Common Stock relating thereto, based on such factors as the
Committee shall determine;

        (e)  To modify, amend or adjust the terms and conditions of any Award,
at any time or from time to time;

        (f)    To determine to what extent and under what circumstances Common
Stock and other amounts payable with respect to an Award shall be deferred; and

        (g)  To determine under what circumstances an Award may be settled in
cash or Common Stock under sections 5(j), 6(b)(ii) and 8(b)(v).

        The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall
from time to time deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreement relating thereto)
and to otherwise supervise the administration of the Plan.

        The Committee may act only by a majority of its members then in office,
except that the members thereof may (i) delegate to an officer of the Company
the authority to make decisions pursuant to paragraphs (c), (f), (g), (h) and
(i) of Section 5 (provided that no such delegated authority may be exercised by
an officer if such exercise of delegated authority would cause Awards or other
transactions under the Plan to cease to be exempt from Section 16(b) of the
Exchange Act) and (ii) authorize any one or more of their number or any officer
of the Company to execute and deliver documents on behalf of the Committee.

        Any determination made by the Committee or pursuant to delegated
authority pursuant to the provisions of the Plan with respect to any Award shall
be made in the sole discretion of the Committee or such delegatee at the time of
the grant of the Award or, unless in contravention of any express term of the
Plan, at any time thereafter. All decisions made by the Committee or any
appropriately delegated officer pursuant to the provisions of the Plan shall be
final and binding on all persons, including the Company and Plan Participants.

        Any authority granted to the Committee may also be exercised by the full
Board, except to the extent that the grant or exercise of such authority would
cause any Award or transaction to become subject to (or lose an exemption under)
the short-swing profit recovery provisions of Section 16 of the Exchange Act. To
the extent that any permitted action taken by the Board conflicts with action
taken by the Committee, the Board action shall control.

S3.    COMMON STOCK SUBJECT TO PLAN    

        The total number of shares of Common Stock reserved and available for
grant under the Plan shall be 500,000 (the "Available Amount"). No Participant
may be granted Awards covering in excess of 50% of the shares of Common Stock
covered by Awards granted in any fiscal year, and no Participant may be granted
Awards covering a number of shares of Common Stock in excess of 25% of the
Available Amount over the life of the Plan. Shares subject to an Award under the
Plan may be authorized and unissued shares or may be treasury shares.

        If any shares of Restricted Stock are forfeited, or if any Stock Option
(and related Stock Appreciation Right, if any) terminates without being
exercised, or if any Stock Appreciation Right is exercised for cash, shares
subject to such Awards shall again be available for distribution in connection
with Awards under the Plan.

3

--------------------------------------------------------------------------------


        In the event of any change in corporate capitalization, such as a stock
split or a corporate transaction, such as any merger, consolidation, separation,
including a spin-off, or other distribution of stock or property of the Company,
any reorganization (whether or not such reorganization comes within the
definition of such term in Section 368 of the Code) or any partial or complete
liquidation of the Company, the Committee or Board may make such substitution or
adjustments in the aggregate number and kind of shares reserved for issuance
under the Plan, in the number, kind and option price of shares subject to
outstanding Stock Options and Stock Appreciation Rights, in the number and kind
of shares subject to other outstanding Awards granted under the Plan and/or such
other equitable substitution or adjustments as it may determine to be
appropriate in its sole discretion; provided, however, that the number of shares
subject to any Award shall always be a whole number. Such adjusted option price
shall also be used to determine the amount payable by the Company upon the
exercise of any Stock Appreciation Right associated with any Stock Option.

S4.    ELIGIBILITY    

        Officers, employees and consultants of the Company, its subsidiaries and
Affiliates who are responsible for or contribute to the management, growth and
profitability of the business of the Company, its subsidiaries and Affiliates
and who are not a "covered employee" within the meaning of Section 162(m)(3) of
the Code are eligible to be granted Awards under the Plan. No grant shall be
made under this Plan to a director who is not an officer, salaried employee or
consultant of the Company, its subsidiaries or Affiliates.

S5.    STOCK OPTIONS    

        Stock Options (in each case with or without Stock Appreciation Rights)
may be granted alone or in addition to other Awards granted under the Plan. Any
Stock Option granted under the Plan shall be in such form as the Committee may
from time to time approve and shall be subject to the aggregate limit on grants
to individual Participants set forth in Section 3.

        Stock Options shall be evidenced by option agreements, the terms and
provisions of which may differ. The grant of a Stock Option shall occur on the
date the Committee by resolution selects an individual to be a Participant in
any grant of a Stock Option, determines the number of shares of Common Stock to
be subject to such Stock Option to be granted to such individual and specifies
the terms and provisions of the Stock Option. The Company shall notify a
Participant of any grant of a Stock Option, and a written option agreement or
agreements shall be duly executed and delivered by the Company to the
Participant. Such agreement or agreements shall become effective upon execution
by the Company and the Participant.

        Stock Options granted under the Plan shall be subject to the following
terms and conditions and shall contain such additional terms and conditions as
the Committee shall deem desirable:

        (a)  Option Price. The option price per share of Common Stock
purchasable under a Stock Option shall be determined by the Committee and set
forth in the option agreement, and shall not be less than the Fair Market Value
of the Common Stock subject to the Stock Option on the date of grant.

        (b)  Option Term. The term of each Stock Option shall be fixed by the
Committee.

        (c)  Exercisability. Except as otherwise provided herein, Stock Options
shall be exercisable at such time or times and subject to such terms and
conditions as shall be determined by the Committee. If the Committee provides
that any Stock Option is exercisable only in installments, the Committee may at
any time waive such installment exercise provisions, in whole or in part, based
on such factors as the Committee may determine. In addition, the Committee may
at any time accelerate the exercisability of any Stock Option.

4

--------------------------------------------------------------------------------




        (d)  Method of Exercise. Subject to the provisions of this Section 5,
Stock Options may be exercised, in whole or in part, at any time during the
option term by giving written notice of exercise to the Company specifying the
number of shares of Common Stock subject to the Stock Option to be purchased.

        Such notice shall be accompanied by payment in full of the purchase
price by certified or bank check or such other instrument as the Company may
accept. If approved by the Committee, payment, in full or in part, may also be
made in the form of unrestricted Common Stock already owned by the optionee of
the same class as the Common Stock subject to the Stock Option (based on the
Fair Market Value of the Common Stock on the date the Stock Option is
exercised).

        In the discretion of the Committee, payment for any shares subject to a
Stock Option may also be made by delivering a properly executed exercise notice
to the Company, together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds necessary to
pay the purchase price and any federal, state, local or foreign withholding
taxes. To facilitate the foregoing, the Company may enter into agreements for
coordinated procedures with one or more brokerage firms.

        No shares of Common Stock shall be issued until full payment therefor
has been made. An optionee shall have all of the rights of a shareholder of the
Company holding the class or series of Common Stock that is subject to such
Stock Option (including, if applicable, the right to vote the shares and the
right to receive dividends), when the optionee has given written notice of
exercise, has paid in full for such shares and, if requested, has given the
representation described in Section 13(a).

        (e)  Nontransferability of Stock Options. No Stock Option shall be
transferable by the optionee other than (i) by will or by the laws of descent
and distribution; or (ii) unless otherwise specified in the applicable option
agreement, pursuant to (x) a gift to such optionee's children and immediate
family members, whether directly or indirectly or by means of a trust or
partnership or otherwise or (y) a domestic relations order or qualified domestic
relations order as such terms are defined by the Code or ERISA. All Stock
Options shall be exercisable, subject to the terms of this Plan, only by the
optionee, the guardian or legal representative of the optionee, or any person to
whom such option is transferred pursuant to the preceding sentence, it being
understood that the term "holder" and "optionee" include such guardian, legal
representative and other transferee.

        (f)    Termination by Death. Unless otherwise determined by the
Committee, if an optionee's employment terminates by reason of death, any Stock
Option held by such optionee may thereafter be exercised, to the extent then
exercisable, or on such accelerated basis as the Committee may determine, for a
period of one year (or such other period as the Committee may specify in the
option agreement) from the date of such death or until the expiration of the
stated term of such Stock Option, whichever period is the shorter.

        (g)  Termination by Reason of Disability. Unless otherwise determined by
the Committee, if an optionee's employment terminates by reason of Disability,
any Stock Option held by such optionee may thereafter be exercised by the
optionee, to the extent it was exercisable at the time of termination, or on
such accelerated basis as the Committee may determine, for a period of three
years (or such shorter period as the Committee may specify in the option
agreement) from the date of such termination of employment or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter; provided, however, that if the optionee dies within such period, any
unexercised Stock Option held by such optionee shall, notwithstanding the
expiration of such period, continue to be exercisable to the extent to which it
was exercisable at the time of death for a period of 12 months from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter.

5

--------------------------------------------------------------------------------




        (h)  Termination by Reason of Retirement. Unless otherwise determined by
the Committee, if an optionee's employment terminates by reason of retirement,
any Stock Option held by such optionee may thereafter be exercised by the
optionee, to the extent it was exercisable at the time of such retirement, or on
such accelerated basis as the Committee may determine; for a period of five
years (or such shorter period as the Committee may specify in the option
agreement) from the date of such termination of employment or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter; provided, however, that if the optionee dies within such period any
unexercised Stock Option held by such optionee shall, notwithstanding the
expiration of such period, continue to be exercisable to the extent to which it
was exercisable at the time of death for a period of 12 months from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter.

        (i)    Other Termination. Unless otherwise determined by the Committee:
(A) if an optionee incurs a Termination of Employment for Cause, all Stock
Options held by such optionee shall thereupon terminate; and (B) if an optionee
incurs a Termination of Employment for any reason other than death, Disability
or retirement or for Cause, any Stock Option held by such optionee, to the
extent then exercisable, or on such accelerated basis as the Committee may
determine, may be exercised for the lesser of three months from the date of such
Termination of Employment or the balance of such Stock Option's term; provided,
however, that if the optionee dies within such three-month period, any
unexercised Stock Option held by such optionee shall, notwithstanding the
expiration of such three-month period, continue to be exercisable to the extent
to which it was exercisable at the time of death for a period of 12 months from
the date of such death or until the expiration of the stated term of such Stock
Option, whichever period is the shorter.

        (j)    Cashing Out of Stock Option. On receipt of written notice of
exercise, the Committee may elect to cash out all or part of the portion of the
shares of Common Stock for which a Stock Option is being exercised by paying the
optionee an amount, in cash or Common Stock, equal to the excess of the Fair
Market Value of the Common Stock over the option price times the number of
shares of Common Stock for which the Option is being exercised on the effective
date of such cash-out.

        (k)  Change in Control Cash-Out. Notwithstanding any other provision of
the Plan, during the 60-day period from and after a Change in Control (the
"Exercise Period"), unless the Committee shall determine otherwise at the time
of grant, an optionee shall have the right, whether or not the Stock Option is
fully exercisable and in lieu of the payment of the exercise price for the
shares of Common Stock being purchased under the Stock Option and by giving
notice to the Company, to elect (within the Exercise Period) to surrender all or
part of the Stock Option to the Company and to receive cash, within 30 days of
such notice, in an amount equal to the amount by which the Change in Control
Price per share of Common Stock on the date of such election shall exceed the
exercise price per share of Common Stock under the Stock Option (the "Spread")
multiplied by the number of shares of Common Stock granted under the Stock
Option as to which the right granted under this Section 5(k) shall have been
exercised. Notwithstanding the foregoing, if any right granted pursuant to this
Section 5(k) would make a Change in Control transaction ineligible for
pooling-of-interests accounting under APB No. 16 that but for the nature of such
grant would otherwise be eligible for such accounting treatment, the Committee
shall have the ability to substitute for the cash payable pursuant to such right
Common Stock with a Fair Market Value equal to the cash that would otherwise be
payable hereunder.

S6.    STOCK APPRECIATION RIGHTS    

        (a)  Grant and Exercise. Stock Appreciation Rights may be granted in
conjunction with all or part of any Stock Option granted under the Plan, and
such rights may be granted either at or after

6

--------------------------------------------------------------------------------

the time of grant of such Stock Option. A Stock Appreciation Right shall
terminate and no longer be exercisable upon the termination or exercise of the
related Stock Option.

        A Stock Appreciation Right may be exercised by an optionee in accordance
with Section 6(b) by surrendering the applicable portion of the related Stock
Option in accordance with procedures established by the Committee. Upon such
exercise and surrender, the optionee shall be entitled to receive an amount
determined in the manner prescribed in Section 6(b). Stock Options which have
been so surrendered shall no longer be exercisable to the extent the related
Stock Appreciation Rights have been exercised.

        (b)  Terms and Conditions. Stock Appreciation Rights shall be subject to
such terms and conditions as shall be determined by the Committee, including the
following:

          (i)  Stock Appreciation Rights shall be exercisable only at such time
or times and to the extent that the Stock Options to which they relate are
exercisable in accordance with the provisions of Section 5 and this Section 6.

        (ii)  Upon the exercise of a Stock Appreciation Right, an optionee shall
be entitled to receive an amount in cash, shares of Common Stock or both, in
value equal to the excess of the Fair Market Value of one share of Common Stock
over the option price per share specified in the related Stock Option multiplied
by the number of shares in respect of which the Stock Appreciation Right shall
have been exercised, with the Committee having the right to determine the form
of payment.

        (iii)  Stock Appreciation Rights shall be transferable only to permitted
transferees of the underlying Stock Option in accordance with Section 5(e).

        (iv)  Upon the exercise of a Stock Appreciation Right, the Stock Option
or part thereof to which such Stock Appreciation Right is related shall be
deemed to have been exercised for the purpose of the limitation set forth in
Section 3 on the number of shares of Common Stock to be issued under the Plan,
but only to the extent of the number of shares covered by the Stock Appreciation
Right at the time of exercise based on the value of the Stock Appreciation Right
at such time.

S7.    RESTRICTED STOCK    

        (a)  Administration. Shares of Restricted Stock may be awarded either
alone or in addition to other Awards granted under the Plan. The Committee shall
determine the officers, employees and consultants to whom and the time or times
at which grants of Restricted Stock will be awarded, the number of shares to be
awarded to any Participant (subject to the aggregate limit on grants to
individual Participants set forth in Section 3), the conditions for vesting, the
time or times within which such Awards may be subject to forfeiture and any
other terms and conditions of the Awards, in addition to those contained in
Section 7(c).

        (b)  Awards and Certificates. Shares of Restricted Stock shall be
evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of one or more stock certificates. Any
certificate issued in respect of shares of Restricted Stock shall be registered
in the name of such Participant and shall bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Bank United Corp. 2000 Stock Incentive Plan and a related Restricted Stock
Agreement. Copies of such Plan and Agreement are on file at the offices of Bank
United Corp., 3200 Southwest Freeway, Suite 2600, Houston, Texas 77027."

7

--------------------------------------------------------------------------------

        The Committee may require that the certificates evidencing such shares
be held in custody by the Company until the restrictions thereon shall have
lapsed and that, as a condition of any Award of Restricted Stock, the
Participant shall have delivered a stock power, endorsed, in blank, relating to
the Common Stock covered by such Award.

        (c)  Terms and Conditions. Shares of Restricted Stock shall be subject
to the following terms and conditions:

          (i)  The Committee may, prior to or at the time of grant, condition
the grant or vesting thereof upon the attainment of Performance Goals. The
Committee may also condition the grant or vesting thereof upon the continued
service of the Participant. The conditions for grant or vesting and the other
provisions of Restricted Stock Awards (including without limitation any
applicable Performance Goals) need not be the same with respect to each
recipient. The Committee may at any time, in its sole discretion, accelerate or
waive, in whole or in part, any of the foregoing restrictions.

        (ii)  Subject to the provisions of the Plan and the Restricted Stock
Agreement referred to in Section 7(c)(vi), during the period, if any, set by the
Committee, commencing with the date of such Award for which such Participant's
continued service is required (the "Restriction Period"), and until the later
of(i) the expiration of the Restriction Period and (ii) the date the applicable
Performance Goals (if any) are satisfied, the Participant shall not be permitted
to sell, assign, transfer, pledge or otherwise encumber shares of Restricted
Stock.

        (iii)  Except as provided in this paragraph (iii) and Sections
7(c)(i) and 7(c)(ii) and the Restricted Stock Agreement, a Participant shall
have, with respect to the shares of Restricted Stock, all of the rights of a
stockholder of the Company holding the class or series of Common Stock that is
the subject of the Restricted Stock, including, if applicable, the right to vote
the shares and the right to receive any cash dividends. If so determined by the
Committee in the applicable Restricted Stock Agreement and subject to
Section 13(e) of the Plan, (A) cash dividends on the class or series of Common
Stock that is the subject of the Restricted Stock Award shall be automatically
deferred and reinvested in additional Restricted Stock, held subject to the
vesting of the underlying Restricted Stock, or held subject to satisfying
Performance Goals applicable only to dividends, and (B) dividends payable in
Common Stock shall be paid in the form of Restricted Stock of the same class as
the Common Stock with which such dividend was paid, held subject to the vesting
of the underlying Restricted Stock, or held subject to meeting Performance Goals
applicable only to dividends.

        (iv)  Except to the extent otherwise provided in the applicable
Restricted Stock Agreement and Sections 7(c)(i), 7(c)(ii), 7(c)(v) and
10(a)(ii), upon a Participant's Termination of Employment for any reason during
the Restriction Period or before the applicable Performance Goals are satisfied,
all shares still subject to restriction shall be forfeited by the Participant.

        (v)  Except to the extent otherwise provided in Section 10(a)(ii), in
the event that a Participant retires or such Participant's employment is
involuntarily terminated (other than for Cause), the Committee shall have the
discretion to waive, in whole or in part, any or all remaining restrictions with
respect to any or all of such Participant's shares of Restricted Stock.

        (vi)  If and when any applicable Performance Goals are satisfied and the
Restriction Period expires without a prior forfeiture of the Restricted Stock,
unlegended certificates for such shares shall be delivered to the Participant
upon surrender of the legended certificates.

8

--------------------------------------------------------------------------------




      (vii)  Each Award shall be confirmed by, and be subject to, the terms of a
Restricted Stock Agreement.

S8.    PERFORMANCE UNITS    

        (a)  Administration. Performance Units may be awarded either alone or in
addition to other Awards granted under the Plan. The Committee shall determine
the officers, employees and consultants to whom and the time or times at which
Performance Units shall be awarded, the number of Performance Units to be
awarded to any Participant (subject to the aggregate limit on grants to
individual Participants set forth in Section 3), the duration of the Award Cycle
and any other terms and conditions of the Award, in addition to those contained
in Section 8(b).

        (b)  Terms and Conditions. Performance Units Awards shall be subject to
the following terms and conditions:

          (i)  The Committee may, prior to or at the time of the grant,
condition the settlement thereof upon the attainment of Performance Goals. The
Committee may also condition the settlement thereof upon the continued service
of the Participant. The provisions of such Awards (including without limitation
any applicable Performance Goals) need not be the same with respect to each
recipient. Subject to the provisions of the Plan and the Performance Units
Agreement referred to in Section 8(b)(vi), Performance Units may not be sold,
assigned, transferred, pledged or otherwise encumbered during the Award Cycle.

        (ii)  Except to the extent otherwise provided in the applicable
Performance Unit Agreement and Sections 8(b)(iii) and 10(a)(iii), upon a
Participant's Termination of Employment for any reason during the Award Cycle or
before any applicable Performance Goals are satisfied, all rights to receive
cash or Common Stock in settlement of the Performance Units shall be forfeited
by a Participant.

        (iii)  Except to the extent otherwise provided in Section 10(a)(iii), in
the event that a Participant's employment is terminated (other than for Cause),
or in the event a Participant retires, the Committee shall have the discretion
to waive, in whole or in part, any or all remaining payment limitations with
respect to any or all of such Participant's Performance Units.

        (iv)  A Participant may elect to further defer receipt of cash or shares
of Common Stock in settlement of Performance Units for a specified period or
until a specified event, subject in each case to the Committee's approval and to
such terms as are determined by the Committee (the "Elective Deferral Period").
Subject to any exceptions adopted by the Committee, such election must generally
be made prior to commencement of the Award Cycle for the Performance Units in
question.

        (v)  At the expiration of the Award Cycle, the Committee shall evaluate
the Company's performance in light of any Performance Goals for such Award, and
shall determine the number of Performance Units granted to the Participant which
have been earned, and the Committee shall then cause to be delivered (A) a
number of shares of Common Stock equal to the number of Performance Units
determined by the Committee to have been earned, or (B) cash equal to the Fair
Market Value of such number of shares of Common Stock to the Participant, as the
Committee shall elect (subject to any deferral pursuant to Section 8(b)(iv)).

        (vi)  Each Award shall be confirmed by, and be subject to, the terms of
a Performance Unit Agreement.

9

--------------------------------------------------------------------------------




S9.    TAX OFFSET BONUSES    

        At the time an Award is made hereunder or at any time thereafter, the
Committee may grant to the Participant receiving such Award the right to receive
a cash payment in an amount specified by the Committee, to be paid at such time
or times (if ever) as the Award results in compensation income to the
Participant, for the purpose of assisting the Participant to pay the resulting
taxes, all as determined by the Committee and on such other terms and conditions
as the Committee shall determine.

S10.    CHANGE IN CONTROL PROVISIONS    

        (a)  Impact of Event. Notwithstanding any other provision of the Plan to
the contrary, in the event of a Change in Control:

          (i)  Any Stock Options and Stock Appreciation Rights outstanding as of
the date such Change in Control is determined to have occurred, and which are
not then exercisable and vested, shall become fully exercisable and vested to
the full extent of the original grant.

        (ii)  The restrictions and deferral limitations applicable to any
Restricted Stock shall lapse, and such Restricted Stock shall become free of all
restrictions and become fully vested and transferable to the full extent of the
original grant.

        (iii)  All Performance Units shall be considered to be earned and
payable in full, and any deferral or other restriction shall lapse and such
Performance Units shall be settled in cash as promptly as is practicable.

        (b)  Definition of Change in Control. For purposes of the Plan, a
"Change in Control" shall mean the happening of any of the following events:

          (i)  An acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of either (1) the then outstanding shares of Common
Stock of the Company (the "Outstanding Company Common Stock") or (2) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); excluding, however, the following: (1) Any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (2) Any acquisition by the
Company, (3) Any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (4) Any acquisition by any corporation pursuant to a transaction
which complies with clauses (1), (2) and (3) of subsection (iii) of this
Section 10(b); or

        (ii)  A change in the composition of the Board such that the individuals
who, as of the effective date of the Plan, constitute the Board (such Board
shall be hereinafter referred to as the "Incumbent Board") cease for any reason
to constitute at least a majority of the Board; provided, however, for purposes
of this Section 10(b), that any individual who becomes a member of the Board
subsequent to the effective date of the Plan, whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or

10

--------------------------------------------------------------------------------




consents by or on behalf of a Person other than the Board shall not be so
considered as a member of the Incumbent Board; or

        (iii)  Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company
("Corporate Transaction") or, if consummation of such Corporate Transaction is
subject, at the time of such approval by shareholders, to the consent of any
government or governmental agency, obtaining of such consent (either explicitly
or implicitly by consummation); excluding however, such a Corporate Transaction
pursuant to which (1) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
50% of, respectively, the outstanding shares of Common Stock, and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(2) no Person (other than the Company, any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, 25% or more of,
respectively, the outstanding shares of Common Stock of the Company resulting
from such Corporate Transaction or the combined voting power of the outstanding
voting securities of such corporation entitled to vote generally in the election
of directors except to the extent that such ownership existed prior to the
Corporate Transaction, and (3) individuals who were members of the Incumbent
Board will constitute at least a majority at the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

        (iv)  The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

        (c)  Change in Control Price. For purposes of the Plan, "Change in
Control Price" means the higher of (i) the highest reported sales price, regular
way, of a share of Common Stock in any transaction reported on the New York
Stock Exchange Composite Tape or other national exchange on which such shares
are listed or on NASDAQ during the 60-day period prior to and including the date
of a Change in Control or (ii) if the Change in Control is the result of a
tender or exchange offer or a Corporate Transaction, the highest price per share
of Common Stock paid in such tender or exchange offer or Corporate Transaction.
To the extent that the consideration paid in any such transaction described
above consists all or in part of securities or other noncash consideration, the
value of such securities or other noncash consideration shall be determined in
the sole discretion of the Board.

S11.    TERM, AMENDMENT AND TERMINATION    

        The Plan will terminate 10 years after the effective date of the Plan.
Under the Plan, Awards outstanding as of such date shall not be affected or
impaired by the termination of the Plan.

        The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration or discontinuation shall be made which would impair the rights of an
optionee under a Stock Option or a recipient of a Stock Appreciation Right,
Restricted Stock Award or Performance Unit Award theretofore granted without the
optionee's or recipient's consent, except such an amendment made to cause the
Plan to qualify for any exemption provided by Rule 16b-3.

11

--------------------------------------------------------------------------------


        The Committee may amend the terms of any Stock Option or other Award
theretofore granted, prospectively or retroactively, but no such amendment shall
impair the rights of any holder without the holder's consent except such an
amendment made to cause the Plan or Award to qualify for any exemption provided
by Rule 16b-3.

        Subject to the above provisions, the Board shall have authority to amend
the Plan to take into account changes in law and tax and accounting rules as
well as other developments.

S12.    UNFUNDED STATUS OF PLAN    

        It is presently intended that the Plan constitute an "unfunded" plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the "unfunded" status of the Plan.

S13.    GENERAL PROVISIONS    

        (a)  The Committee may require each person purchasing or receiving
shares pursuant to an Award to represent to and agree with the Company in
writing that such person is acquiring the shares without a view to the
distribution thereof. The certificates for such shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.

        Notwithstanding any other provision of the Plan or agreements made
pursuant thereto, the Company shall not be required to issue or deliver any
certificate or certificates for shares of Common Stock under the Plan prior to
fulfillment of all of the following conditions:

          (i)  Listing or approval for listing upon notice of issuance, of such
shares on the New York Stock Exchange, Inc., or such other securities exchange
as may at the time be the principal market for the Common Stock;

        (ii)  Any registration or other qualification of such shares of the
Company under any state or federal law or regulation, or the maintaining in
effect of any such registration or other qualification which the Committee
shall, in its absolute discretion upon the advice of counsel, deem necessary or
advisable; and

        (iii)  Obtaining any other consent, approval, or permit from any state
or federal governmental agency which the Committee shall, in its absolute
discretion after receiving the advice of counsel, determine to be necessary or
advisable.

        (b)  Nothing contained in the Plan shall prevent the Company or any
subsidiary or Affiliate from adopting other or additional compensation
arrangements for its employees.

        (c)  Adoption of the Plan shall not confer upon any employee any right
to continued employment, nor shall it interfere in any way with the right of the
Company or any subsidiary or Affiliate to terminate the employment of any
employee at any time.

        (d)  No later than the date as of which an amount first becomes
includible in the gross income of a Participant for federal income tax purposes
with respect to any Award under the Plan, the Participant shall pay to the
Company, or make arrangements satisfactory to the Company regarding the payment
of, any federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. Unless otherwise determined by the
Company, withholding obligations may be settled with Common Stock, including
Common Stock that is part of the Award that gives rise to the withholding
requirement. The obligations of the Company under the Plan shall be conditional
on such payment or arrangements, and the Company and its Affiliates shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Participant. The Committee may establish such
procedures as it

12

--------------------------------------------------------------------------------




deems appropriate, including making irrevocable elections, for the settlement of
withholding obligations with Common Stock.

        (e)  Reinvestment of dividends in additional Restricted Stock at the
time of any dividend payment shall only be permissible if sufficient shares of
Common Stock are available under Section 3 for such reinvestment (taking into
account then outstanding Stock Options and other Awards).

        (f)    The Committee shall establish such procedures as it deems
appropriate for a Participant to designate a beneficiary to whom any amounts
payable in the event of the Participant's death are to be paid or by whom any
rights of the Participant, after the Participant's death, may be exercised.

        (g)  In the case of a grant of an Award to any employee of a subsidiary
of the Company, the Company may, if the Committee so directs, issue or transfer
the shares of Common Stock, if any, covered by the Award to the subsidiary, for
such lawful consideration as the Committee may specify, upon the condition or
understanding that the subsidiary will transfer the shares of Common Stock to
the employee in accordance with the terms of the Award specified by the
Committee pursuant to the provisions of the Plan.

        (h)  The Plan and all Awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware,
without reference to principles of conflict of laws.

S14.    EFFECTIVE DATE OF PLAN    

        The Plan shall be effective as of the date it is approved by the Board.

13

--------------------------------------------------------------------------------



QuickLinks


BANK UNITED CORP. 2000 STOCK INCENTIVE PLAN
